Title: To Thomas Jefferson from George Washington, 10 February 1783
From: Washington, George
To: Jefferson, Thomas


        
          Dear Sir
          Newburgh 10th. Feby. 1783.
        
        I have been honored with your favor of the 22d. of Jany. from Philadelphia. I feel myself much flattered by your kind remembrance of me in the hour of your departure from this Continent and for the favourable Sentiments you are pleased to entertain of my Services for this our common Country. To merit the approbation of good and virtuous Men is the height of my ambition; and will be a full compensation for all my toils and sufferings in the long and painful contest we have been engaged.
        It gave me great pleasure to hear that, the call upon you from Congress, to pass the Atlantic in the Character of one of their Ministers for Negociating Peace, had been repeated. But I hope you will have found the business already done. The speech of his Britainic Majesty is strongly indicative of the Olive branch; and yet, as he observes, unforeseen events may place it out of reach.
        At present, the prospect of Peace absorbs, or seems to do so, every other consideration among us; and would, it is to be feared, leave us in a very unprepared state to continue the War if the  Negociation at Paris should terminate otherwise than in a general pacification. But I will hope that it is the dearth of other News that fills the Mouths of every person with Peace, while their Minds are employed in contemplating on the Means for prosecuting the War if necessity should drive us to it.
        You will please accept my grateful thanks for your obliging offer of Services during your stay in France. To hear frequently from you, will be an honor and very great satisfaction to Dr Sir, Yr Most Obedt and Most Hble Servt.,
        
          Go: Washington
        
      